DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 12/23/21, the following is a final office action. Claims 1 and 9 is amended. Claims 2, 3 and 7 are cancelled. Claims 14-18 are withdrawn from consideration. Claim 19 is new. Claims 1, 4-6, 8-13, 19 are pending in this application and are rejected as follows. The previous Office action has been maintained. 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1, 4-6, 8-13, 19 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
With regard to the present claims 1, 4-6, 8-13, 19, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.
In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, storage, update and communication of electronic shipping records, and communication of information related to the electronic cost records, which are concepts performed in the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer 
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply" the concept of accessing, storing, updating, and communicating cost information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing cost records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply" the concept of accessing, storing, updating, and communicating cost information related to cost records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
Applicant amends the claims in order to more clearly recite statutory subject matter, and argues that the claims now have additional element(s) or a combination of elements that apply, rely on, or use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception, including “compress[ing] data to be searched by selectively storing, in a calendar type table included in a data storage space, only a search key for the item and the cost of the item so as to exclude redundancy data when the search key for the item and the cost of the item are repeated”, (2) “a transmission and reception speed according to the search of the compressed data is greater than a transmission and reception speed according to a search including the redundancy data”, and (8) “the cost search 
Applicant also argues that the Federal Circuit has found that claims directed to a self-referential table for a computer database are patent eligible, and quotes Enfish. However, examiner respectfully disagrees. The present claims are unlike the claims in Enfish, where the distinction was made between computer-functionality improvements and uses of existing computers as tools in aid of processes focused on “abstract ideas" That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement -a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. However the present case is different. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. abstract idea, and therefore does not result in an inventive process.

. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 11, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628